 


 HR 4809 ENR: To reauthorize the Defense Production Act, to improve the Defense Production Act Committee, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4809 
 
AN ACT 
To reauthorize the Defense Production Act, to improve the Defense Production Act Committee, and for other purposes. 
 
 
1.ReauthorizationSection 717(a) of the Defense Production Act of 1950 (50 U.S.C. App. 2166(a)) is amended— 
(1)by striking 2014 and inserting 2019; and 
(2)by striking on or after the date of enactment of the Defense Production Act Reauthorization of 2009.   
2.Defense Production Act Committee improvements Section 722 of the Defense Production Act of 1950 (50 U.S.C. App. 2171) is amended— 
(1)in subsection (a)— 
(A)by striking advise the President and inserting coordinate and plan for; and  
(B)by striking the authority and inserting the priorities and allocations authorities;  
(2)in subsection (b), by amending paragraph (2) to read as follows: 
 
(2)The Chairperson of the Committee shall be the head of the agency to which the President has delegated primary responsibility for government-wide coordination of the authorities in this Act.;  
(3)by amending subsection (c) to read as follows: 
 
(c)Coordination of Committee activitiesThe Chairperson shall appoint one person to coordinate all of the activities of the Committee, and such person shall— 
(1)be a full-time employee of the Federal Government;  
(2)report to the Chairperson; and  
(3)carry out such activities relating to the Committee as the Chairperson may determine appropriate. ; and  
(4)in subsection (d)— 
(A)by striking Not later than and all that follows through Committee shall submit and inserting the following: The Committee shall issue a report each year by March 31;  
(B)by striking each member of the Committee and inserting the Chairperson;  
(C)in paragraph (1)— 
(i)by striking a review of the authority under this Act of and inserting a description of the contingency planning by; and  
(ii)by inserting before the semicolon the following: for events that might require the use of the priorities and allocations authorities;  
(D)in paragraph (2), by striking authority described in paragraph (1) and inserting priorities and allocations authorities in this Act;  
(E)by amending paragraph (3) to read as follows: 
 
(3)recommendations for legislation actions, as appropriate, to support the effective use of the priorities and allocations authorities in this Act;;  
(F)in paragraph (4), by striking all aspects of and all that follows through the end of the paragraph and inserting the use of the priorities and allocations authorities in this Act;; and  
(G)by adding at the end the following: 
 
(5)up-to-date copies of the rules described under section 101(d)(1); and  
(6)short attestations signed by each member of the Committee stating their concurrence in the report..  
3.Updated rulemakingSection 101(d)(1) of the Defense Production Act of 1950 (50 U.S.C. App. 2071(d)(1)) is amended by striking not later than and all that follows through rules and inserting the following: issue, and annually review and update whenever appropriate, final rules.  
4.Presidential determination 
(a)In generalSection 303(a) of the Defense Production Act of 1950 (50 U.S.C. App. 2093(a)) is amended— 
(1)in paragraph (5)— 
(A)by striking determines and inserting the following: , on a non-delegable basis, determines, with appropriate explanatory material and in writing,;  
(B)in subparagraph (A), by striking and at the end;  
(C)in subparagraph (B), by striking the period and inserting ; and; and  
(D)by adding at the end the following: 
 
(C)purchases, purchase commitments, or other action pursuant to this section are the most cost effective, expedient, and practical alternative method for meeting the need. ; and  
(2)in paragraph (6), by adding at the end the following: 
 
(C)LimitationIf the taking of any action or actions under this section to correct an industrial resource shortfall would cause the aggregate outstanding amount of all such actions for such industrial resource shortfall to exceed $50,000,000, no such action or actions may be taken, unless such action or actions are authorized to exceed such amount by an Act of Congress.. 
(b)ExceptionSection 303(a)(6)(C) of the Defense Production Act of 1950, as added by subsection (a)(2), shall not apply to a project undertaken pursuant to a determination made before the date of the enactment of this Act. 
5.Authorization of appropriationsSection 711 of the Defense Production Act of 1950 (50 U.S.C. App. 2161) is amended— 
(1)by striking are hereby authorized to be appropriated such sums as may be necessary and appropriate and inserting  is authorized to be appropriated $133,000,000 for fiscal year 2015 and each fiscal year thereafter; and 
(2)by striking the second and third sentences.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
